DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11/11/2020, with respect to the rejection(s) of claim(s) 1-4, 8-15, 26-29, 32 and 36-38 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunstable (see below rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-15, 26-29, 32, 36-38, 42 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 2015/0171694) in view of Hunstable (US 9,729,016).
	Regarding claim 1, Walsh teaches a flux machine (700) comprising:
a stator (102); 
a plurality of rotors (104, 106, 506) configured to rotate in a rotary direction about a central axis of the plurality of rotors (106, 506), the plurality of rotors (106, 506) including a first rotor (any of 106 or 506) and a second rotor (any of 106 or 506) configured to rotate independently ([0047]) from one another about the central axis in the rotary direction;
	a plurality of coil assemblies (110) coupled to the stator (102), each of the plurality of coil assemblies (110) being oriented such that current within the plurality of coil assemblies generally flows in a plane perpendicular to the rotary direction (FIG 2; 
a plurality of magnet sets (128b, 138b, 938b) coupled to the plurality of rotors (104, 106, 506; [0047]);
wherein each of the plurality of magnets sets (128b, 138b, 938b) includes a first magnet (938b) coupled to the first rotor (any of 106, 506, [0047]; FIG 7, 9) and a second magnet (128b) coupled to the second rotor (any of 106, 506, [0047]; FIG 7, 9), the first magnet (938b) of each of the plurality of magnets sets (128b, 138b, 938b) being configured to direct magnetic flux in an axial direction toward or away from a first side of a corresponding one of the plurality of coil assemblies (110), the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 938b) being configured to direct magnetic flux in a radial direction toward or away from a second side of the corresponding one of the plurality of coil assemblies (110) in a second direction (FIG 9); and
 wherein the first rotor includes a first axle configured to rotate about the central axis and the second rotor includes a second axle configured to rotate about the central axis such that the first magnet of each of the plurality of magnet sets (128b, 138b, 938b) is configured to move relative to the second magnet of each of the plurality of magnet sets (128b, 138b, 938b) when electrical current is present in at least one of the plurality of coil assemblies (110).

    PNG
    media_image1.png
    256
    434
    media_image1.png
    Greyscale

	Walsh fails to teach each magnet in each of the plurality of magnets sets being configured to direct magnetic flux in an axial direction or a radial direction (Walsh teaches a Halbach array of magnets as seen in FIG 7).
	Hunstable teaches each magnet in each of the plurality of magnets sets (420) being configured to direct magnetic flux in an axial direction or a radial direction (FIG 7C discloses the magnetic north facing inwards).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Walsh to incorporate Hunstable’s teaching each magnet in each of the plurality of magnets sets being configured to direct magnetic flux in an axial direction or a radial direction, for the advantages of producing a greater torque (col. 12 lines 60-66).

    PNG
    media_image2.png
    196
    615
    media_image2.png
    Greyscale

Regarding claim 2/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh further teaches the first magnet (938b) and the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 938b) are permanent magnets, electromagnets, or a combination of permanent magnets and electromagnets ([0034] each rotor employs permanent magnets).
Regarding claim 3/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh further teaches wherein each of the plurality of coil assemblies (110) have side edges and the first magnet (938b) and the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 938b) are configured to conform to the side edges of the corresponding one of the plurality of coil assemblies (110), and wherein gaps between the corresponding one of the plurality of coil assemblies (110) and the first magnet (938b) and the second magnet (128b) set is minimized (FIG 9).
Regarding claim 4/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh further teaches wherein both the first magnet (938b) and the second magnet (128b) direct magnetic flux (901) orthogonal to the rotary direction (FIG 9, rotary direction perpendicular to the plane).
	Regarding claim 8/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh further teaches wherein each of the plurality of coil assemblies (110) are rectangular (FIG 9).
	Regarding claim 9/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh further teaches wherein each of the plurality of coil assemblies (110) are oval in shape and each of the plurality of magnets sets are curvilinear (FIG 7) in shape.
Regarding claim 10/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh further teaches wherein magnetic flux of each of the plurality of magnet sets (128b, 138b, 938b) is configured to be directed perpendicularly to a plane of the current flowing in a corresponding coil assembly (110).
Regarding claim 11/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh fails to teach wherein the first rotor includes a third magnet and a fourth magnet. 
Hunstable teaches wherein the first rotor includes a third magnet (452 lower magnet) and a fourth magnet (462).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Walsh to incorporate Hunstable’s teaching wherein the first rotor includes a third magnet and a fourth magnet, as the split magnet of magnet (452) allows support structure/cooling mechanism/wires and conductors to be accommodated between the magnets.
Regarding claim 12/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh further teaches comprising a third rotor ([0047]), and wherein each of the plurality of magnet sets (128b, 138b, 938b) further includes a third magnet (right magnet 938b) and a fourth magnet (138b), the third magnet (938b) being coupled to the first rotor (106, 506; [0047]) and configured to direct magnetic flux toward the corresponding one of the plurality of coil assemblies (110) in an axial direction opposing the magnet flux of the first magnet (left magnet 938b), the fourth magnet (138b) being coupled to the third rotor ([0047] discloses the magnets can be attached to separate or same rotors), such that each of the plurality of coil assemblies (110) on the stator (102) is 
As disclosed in [0047] the magnets can be mounted on rotors which can be physically connected to each other in any combination or used to drive separate equipment.
Regarding claim 13/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh further teaches further wherein third rotor includes a third axle ([0047]), and wherein each of the first axle, the second axle, and the third axle are configured to rotate independently of each of the other axles ([0046]-[0047]).

    PNG
    media_image3.png
    96
    512
    media_image3.png
    Greyscale

Regarding claim 14/13, Walsh in view of Hunstable was discussed above in claim 1. While Walsh does not disclose the use of the plurality of rotors as a motor and a generator simultaneously, as Walsh has all the structure of the limitation, it is capable of the limitation within claim 14. Note that [0045] of Walsh discloses that the motor can be operated as a generator if needed.
Regarding claim 15/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh further teaches wherein each of the plurality of coil assemblies (110) includes an electrical coil disposed within channels of a permeable core (108, 112; FIG 7).
Regarding claim 36/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh further teaches wherein the first magnet (left magnet 938b) directs magnetic flux in a first axial direction, and wherein each of the plurality of magnet sets (128b, 138b, 938b) includes a third magnet (right magnet 938b) configured to direct magnetic flux (901) in a second axial direction opposing the first axial direction (FIG 9).
Regarding claim 37/36, Walsh in view of Hunstable was discussed above in claim 36. Walsh further teaches wherein the second magnet (128b) directs magnetic flux in a first radial direction, wherein each of the plurality of magnet sets includes a fourth magnet (138b) configured to direct magnetic flux (901) in a second radial direction opposing the first radial direction (FIG 9).
Regarding claim 38/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh further teaches wherein the axial direction (axial created by magnet 938b) is generally perpendicular to the radial direction (radial created by magnet 138b).
Regarding claim 45/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh further teaches wherein the first rotor and the second rotor (106 and 506) are configured to rotate independently from one another about the central axis in a rotary direction during operation of the flux machine (700) when electrical current is present in at least one of the plurality of coil assemblies (110; [0046] discloses that the rotor can rotate together or independently).
Regarding claim 46/1, Walsh in view of Hunstable was discussed above in claim 1. Walsh does not teach wherein each of the plurality of coil assemblies includes a coil wound about a respective core.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Walsh to incorporate Hunstable’s teaching wherein each of the plurality of coil assemblies includes a coil wound about a respective core, as the core helps to concentrate the magnetic flux.

Regarding claim 26, Walsh teaches providing a flux machine (700), the flux machine including:
	a stator (102);
	a plurality of rotors (106, 506, [0047]), the plurality of rotors (106, 506) including a first rotor and a second rotor configured to rotate independently in a rotary direction about a central axis of the plurality of rotors ([0046]); 
a plurality coil assemblies (110) coupled to the stator (102) and; 
a plurality of magnet sets (128b, 138b, 938b) coupled to the plurality of rotors (106, 506, [0047]), each of the plurality of magnet sets (128b, 138b, 938b) including a first magnet (left magnet 938b) coupled to the first rotor (any of 106 or 506) and a second magnet (128b) coupled to the second rotor (any of 106 or 506), the first rotor including a first axle configured to rotate about the central axis, the second rotor including a second axle configured to rotate about the central axis, the first magnet (left magnet 938b) of each of the plurality of magnet sets (128b, 138b, 938b) being configured to direct magnetic flux in an axial direction toward or away from a respective one of the plurality of coil assemblies (110), the second magnet (128b) of each of the 
electrically coupling the plurality of coil assemblies (110) to an inlet current source (143) to cause inlet current to flow through the plurality of coil assemblies (110), each of the plurality of coil assemblies (110) being oriented such that the inlet current flowing through the plurality of coil assemblies (110) generally flows in a plane perpendicular to the rotary direction (FIG 7).
While Walsh does not disclose driving the first rotor to induce a current in the coil assemblies, while the second rotor is driven by current flowing through the coil assemblies, Walsh does teach all the methodical steps to make the structure of claim 26. Thus, Walsh would also be capable of the functional limitations in the last paragraph of claim 26. Note that [0045] of Walsh discloses that the motor can be operated as a generator if needed.
Walsh fails to teach each magnet in each of the plurality of magnet sets being configured to direct magnetic flux in an axial direction or a radial direction.
Hunstable teaches each magnet in each of the plurality of magnets sets (420) being configured to direct magnetic flux in an axial direction or a radial direction (FIG 7C discloses the magnetic north facing inwards).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Walsh to incorporate Hunstable’s teaching each magnet in each of the plurality of magnets sets being configured to direct 
Regarding claim 27/26, Walsh in view of Hunstable was discussed above in claim 26. Walsh further teaches the first magnet (left magnet 938b) and the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 938b) are permanent magnets, electromagnets, or a combination of permanent magnets and electromagnets ([0034] each rotor employs permanent magnets).
	Regarding claim 28/26, Walsh in view of Hunstable was discussed above in claim 26. Walsh further teaches wherein a gap between one of the plurality of coil assemblies (110) and the first magnet (938b) and the second magnet (128b) of a corresponding one of the plurality of magnet sets is minimized (FIG 9).
Regarding claim 29/26, Walsh in view of Hunstable was discussed above in claim 26. Walsh further teaches wherein the first axle (of first rotor) and the second axle (of second rotor) are coaxial (the rotors can either be rotated together or independently; FIG 5).
Regarding claim 32/26, Walsh in view of Hunstable was discussed above in claim 26. Walsh further teaches wherein the first rotor is driven at a first frequency and the second rotor is driven at a second frequency, the first frequency being equal to the second frequency (the rotors are rotating in synchrony [0046]).

Regarding claim 42, Walsh teaches providing a flux machine (700), the flux machine including: 
a stator (102); 

4829-6599-9569 1Page 6 of 11069223-000009US00a plurality coil assemblies (110) coupled to the stator (102) and; 
a plurality of magnet sets (128b, 138b, 938b) coupled to the plurality of rotors (106, 506), each of the plurality of magnet sets (128b, 138b, 938b) including a first magnet (left magnet 938b) coupled to the first rotor and a second magnet (128b) coupled to the second rotor, the first rotor including a first axle configured to rotate about the central axis, the second rotor including a second axle configured to rotate about the central axis (rotors 106 and 506 can be operated to rotate separately or together [0047]), the first magnet (left magnet 938b) of each of the plurality of magnet sets (128b, 138b, 938b) being configured to direct magnet flux in an axial direction toward or away from respective one of the plurality of coil assemblies (110), the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 938b) being configured to direct magnetic flux in a radial direction toward or away from the respective one or the plurality of coil assemblies (110); 
driving the first rotor (106) at the first frequency to cause a first current to flow in at least a first one of the plurality of coil assemblies (110; abstract discloses the motor can be operated with varying frequency and also as a generator); 
driving the second rotor (506) at the second frequency to cause a second to flow in at least a second one of the plurality of coil assemblies (110), while maintaining 
Walsh fails to teach each magnet in each of the plurality of magnet sets being configured to direct magnetic flux in an axial direction or a radial direction.
Hunstable teaches each magnet in each of the plurality of magnets sets (420) being configured to direct magnetic flux in an axial direction or a radial direction (FIG 7C discloses the magnetic north facing inwards).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Walsh to incorporate Hunstable’s teaching each magnet in each of the plurality of magnets sets being configured to direct magnetic flux in an axial direction or a radial direction, for the advantages of producing a greater torque (col. 12 lines 60-66).

Allowable Subject Matter
Claims 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding 43/42, the specific limitation of “wherein the first frequency is different than the second frequency”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Walsh discloses all the limitations of claim 42, but does not disclose the first and second rotors rotating to cause a different frequencies in the coil assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL ANDREWS/           Primary Examiner, Art Unit 2834